NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IRVIN REYES,                                    No.    18-17369

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00622-TLN-EFB

 v.
                                                MEMORANDUM*
KAISER PERMAMENTE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Irvin Reyes appeals pro se from the district court’s judgment dismissing his

action alleging federal and state law claims arising from his former employment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a judgment on

the pleadings on the basis of claim preclusion. Harris v. County of Orange, 682



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1126, 1131 (9th Cir. 2012). We affirm.

      The district court properly granted judgment on the pleadings on the basis of

claim preclusion because Reyes raised, or could have raised, his claims in his prior

California state court action, which involved the same primary rights and parties,

or their privies, and resulted in a final judgment on the merits. See Migra v.

Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (to determine the

preclusive effect of a state court judgment, federal courts must look to the law of

the state in which the judgment was rendered); San Diego Police Officers’ Ass’n v.

San Diego City Emps.’ Ret. Sys., 568 F.3d 725, 734 (9th Cir. 2009) (setting forth

elements of claim preclusion under California law and explaining that California’s

doctrine of claim preclusion is based on a primary rights theory); Boeken v. Philip

Morris USA, Inc., 230 P.3d 342, 345 (Cal. 2010) (for claim preclusion purposes, a

voluntary dismissal with prejudice is a final judgment on the merits).

      The district court did not abuse its discretion by dismissing Reyes’s

complaint without leave to amend because amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that a district court may dismiss

without leave to amend when amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                          2                                      18-17369
      Reyes’s motions to transmit physical evidence (Docket Entry Nos. 10 & 11)

are denied as unnecessary.

      AFFIRMED.




                                       3                                 18-17369